                                                                   FILED
DMP/JAM:OO                                                         CLERK
F. #2021R00074                                         4:21 pm, Feb 09, 2021
                                                           U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF NEW YORK
EASTERN DISTRICT OF NEW YORK                               LONG ISLAND OFFICE
---------------------------X

UNITED STATES OF AMERICA                              AFFIDAVIT IN SUPPORT
                                                      OF REMOVAL TO THE
           - against -                                DISTRICT OF COLUMBIA

GREG RUBENACKER,                                      (Fed. R. Crim. P. 5)

                         Defendant.                   Case Number 21-MJ-164

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              KEVIN GALLAGHER, being duly sworn, deposes and states that he is a

Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

              On or about January 27, 2021, the United States District Court for the District

of Columbia issued an arrest warrant commanding the arrest of GREG RUBENACKER for

violations of Title 18, United States Code, Sections 1752(a)(1) & (2) (Knowingly Entering or

Remaining in any Restricted Building or Grounds Without Lawful Authority) and Title 40,

United States Code, Sections 5104(e)(2)(D) & (G) (Violent Entry and Disorderly Conduct on

Capitol Grounds).
                                                                                                2

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     On or about January 27, 2021, the United States District Court for the

District of Columbia issued an arrest warrant commanding the arrest of GREG

RUBENACKER in connection with a complaint charging him with violations of Title 18,

United States Code, Sections 1752(a)(1) & (2) (Knowingly Entering or Remaining in any

Restricted Building or Grounds Without Lawful Authority) and Title 40, United States Code,

Sections 5104(e)(2)(D) & (G) (Violent Entry and Disorderly Conduct on Capitol Grounds).

True and correct copies of the arrest warrant and redacted complaint are attached hereto as

Exhibit A and Exhibit B, respectively.

                2.     On February 9, 2021, at approximately 6:35 a.m., the defendant GREG

RUBENACKER was arrested inside of 107 Greenway Drive, Farmingdale, New York. The

arrested individual identified himself as “Greg Rubenacker,” and also provided his date of

birth, which matches the date of birth of the individual wanted in the District of Columbia.

                3.     I have compared the person depicted in photographs of GREG

RUBENACKER at the U.S. Capitol Building that are contained in Figures Two and Three of

the Complaint attached as Exhibit B with the defendant GREG RUBENACKER who was

arrested earlier this morning, and I believe that they are the same person.




       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                                                                        3

                           4.    Based on the foregoing, I submit that there is probable cause to believe

that the defendant is the individual wanted in the District of Columbia.

                           WHEREFORE, your deponent respectfully requests that the defendant GREG

RUBENACKER be removed to the District of Columbia so that he may be dealt with

according to law.
                                                                      - -------
                                                                                                ---
                                                      ��;::;-=������-----
                                                      KEVIN GAL            R
                                                      Special Agent, Federal Bureau of Investigation

Sworn to before me this
9th day of February, 2021
      •   1   I   "!   ,




/s/ STEVEN I. LOCKE
THE HONORABLE STEVEN I. LOCKE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
EXHIBIT A
AO 442 (Rev. 11/ 11) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District of Columbia

                      United States of America
                                 V.                                   )
                                                                      )   Case: 1 :21-mj-00172
                        Greg Rubenacker
                                                                      )   Assig1ned to,: Judge Zila M. FaruQui
                                                                      )   Asslg1n Date: 1127/2021
                                                                      )   Description: COMPLAINT W/ ARREST WARRANT
                                                                      )
                             Defendant


                                                         ARREST WARRANT
To:       Any autho1ized law enforcement officer

          YOU ARE COMMANDED to an est and b1ing before a United States magistrate judge without unnecessaiy delay
(name ofperson to be arrested)                                     Greg Rubenacker
who is accused of an offense or violation based on the following document filed with the comt:

D Indictment               D Superseding Indictment          D Info1mation      D Superseding Info1mation           N Complaint
D Probation Violation Petition                D Supe1vised Release Violation Petition   D Violation Notice          D Order of the Comt

This offense is briefly desc1ibed as follows:

18 U.S.C. l 752(a)(l )&(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds
Without Lawful Authority; 40 U.S.C. 5104(e)(2)(D)&(G) - Violent Entiy and Disorderly Conduct on
Capitol Grounds

                                                                                                   2021.01.27
                                                                                                   17:58:22 -05'00'
Date: --""-"-'-"'-'-'-==-----
            01/27/2021
                                                                                         Issuing officer's signature


City and state:                       Washington, D.C.                        Zia M. Farnqui, U.S . Magisti·ate Judge
                                                                                           Printed name and title


                                                                   Return

          This wanant was received on (date) _ _ _ _ _ _ _ , and the person was atTested on (date)               _ _ _ _ _ __
at (city and state}

Date:
                                                                                        Arresting officer's signature



                                                                                           Printed name and title
EXHIBIT B
$2  5HY     &ULPLQDO &RPSODLQW


                                     81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRU WKH
                                                            'LVWULFW RI &ROXPELD

                   8QLWHG 6WDWHV RI $PHULFD
                              Y                                        Case: 1:.21 -m1-00172
                     Greg Rubenacker                                    Assigned to,: Judge Ziia 1M. f aru qui
                                                                        Assign Da'le: 1127/2021
                                                                        Description: COM fiLAINT WI ARREST WARJRANT
        'DWH RI %LUWK ;;;;;;
                           Defendant(s)


                                                  &5,0,1$/ &203/$,17
         , WKH FRPSODLQDQW LQ WKLV FDVH VWDWH WKDW WKH IROORZLQJ LV WUXH WR WKH EHVW RI P\ NQRZOHGJH DQG EHOLHI
2Q RU DERXW WKH GDWH V RI                      January 6, 2021              LQ WKH FRXQW\ RI                               LQ WKH
                          LQ WKH 'LVWULFW RI      &ROXPELD        WKH GHIHQGDQW V YLRODWHG

             Code Section                                                      Offense Description

             18 U.S.C. 1752(a)(1)&(2) - Knowingly Entering or Remaining in any Restricted Building or
             Grounds Without Lawful Authority;

             40 U.S.C. 5104(e)(2)(D)&(G) - Violent Entry and Disorderly Conduct on Capitol Grounds



         7KLV FULPLQDO FRPSODLQW LV EDVHG RQ WKHVH IDFWV
  6HH DWWDFKHG VWDWHPHQW RI IDFWV




         9
         u   &RQWLQXHG RQ WKH DWWDFKHG VKHHW


                                                                                               Complainant’s signature

                                                                                          John M. Mocello, Officer
                                                                                               Printed name and title

$WWHVWHG WR E\ WKH DSSOLFDQW LQ DFFRUGDQFH ZLWK WKH UHTXLUHPHQWV RI )HG 5 &ULP 3 
E\ WHOHSKRQH
                                                                                                              2021.01.27
'DWH              01/27/2021                                                                                 17:59:00 -05'00'
                                                                                                 Judge’s signature

&LW\ DQG VWDWH                          :DVKLQJWRQ '&                        =LD 0 )DUXTXL U.S. Magistrate Judge
                                                                                               Printed name and title
                                   STATEMENT OF FACTS

        Your affiant, John M. Mocello, has been employed as a Task Force Officer (TFO) by the
Federal Bureau of Investigation (FBI) since 2015. Currently, I am assigned to the Washington
Field Office, where I am tasked with investigating criminal activity in and around the Capitol
grounds. As a TFO, I am authorized by law or by a Government agency to engage in or supervise
the prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.
The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S.
Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Michael R. Pence was present and presiding, first in the joint session, and then in the Senate
chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol. As
noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to and did evacuate the chambers. Accordingly, the joint session of the
United States Congress was effectively suspended until shortly after 8:00 p.m. Vice President
Pence remained in the United States Capitol from the time he was evacuated from the Senate
Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        Multiple tipsters have provided Snapchat videos to the FBI's National Threat Operations
Center (NOTC). Snapchat is a mobile application (App) for Android and iOS (Apple) devices.
One of the core concepts of the Snapchat app is that users can share pictures, videos, and messages
with other Snapchat users. Content that users send is available to the recipient for only a short
time before it becomes inaccessible, but recipients can save or screenshot that content using the

together photographs, videos, and messages into a one video that remains available for the user's
recipient's device. Additionally, users can create Snapchat "stories," in which users can splice

friends to see for longer periods of time.

        On January 11, 2021, for example, a witness submitted a recording of a Snapchat "story"
that user GREG RUBENACKER had posted from his account. The witness stated that Snapchat
user RUBENACKER had sent multiple Snapchat videos to the witness from inside the Capitol
building on January 6, 2021. User RUBENACKER then posted some of those videos merged
together in a "story" that other Snapchat users could see, including the witness. In an interview
with the FBI, the witness explained that it watched the Snapchat story and knew the individual
depicted throughout the videos to be GREG RUBENACKER of New York. The witness stated it
had known RUBENACKER for multiple years and had attended school with RUBENACKER.

license photograph for a GREG RUBENACKER. When shown the driver's license photo graph,
Your affiant also searched the New York Department of Motor Vehicles and discovered a driver's

the witness stated that the photograph depicted the same GREG RUBENACKER it knew and had
observed in the Snapchat story. Your affiant thus believes the individual in the Snapchat story
described below is GREG RUBENACKER.

       In the Snapchat "story," the usemame "GREG RUBENACKER" is clearly visible in the
upper left corner of the screen. For about the first twenty-four seconds, the first video depicts a
crowd of individuals with the Washington Monument visible in the background and the caption,

username in the upper left corner.
"America is pissed." A screenshot of the video is below in Figure One, with a red oval around the
Figure One
        At about twenty-four seconds into the recording, the Snapchat story switches to the second
video segment. In it, the user recording the video is following other rioters inside what appears to

This is history! We took the Capitol!" Your affiant believes the use r recording the video is the
your affiant to be the Capitol. The user making the recording can be heard saying, "Holy shit!

individual who uttered these words, because the clarity and decibel of the words as compared to
other sounds in the video indicate that the speaker is close enough to the camera to be the one
recording.

       At about thirty-eight seconds into the recording, the Snapchat story switches to the third
video segment. Now, RUBENACKER shows his face while standing in what appears to be the
Capitol Rotunda. RUBENACKER appears to be wearing a baseball cap with a red underbill, a
winter jacket with a brown, fuzzy hood up over the baseball cap, and a blue and white surgical
face mask. He also is sporting a dark-colored mustache and what appears to be a bleached long
beard that is partially tucked into his jacket that is zipped up. RUBENACKER is smoking what
appears to be a blue electronic cigarette or other similar vaping device. He inhales from the device
and blows out smoke into the Rotunda on a number of occasions. Recording from below and
pointing up showing his face and the Rotunda ceiling, RUBENACKER looks into the camera and
says'"America, baby. What a time." A screenshot of the video is below in Figure Two, again
with the username highlighted in the upper left corner with a red oval.

        Later, at about fifty seconds into the recording, the Snapchat story switches to the fourth
and final installment. The video shows RUBENACKER sitting near a painting in the Capitol
Rotunda and pans around to show the Capitol Rotunda and other rioters. RUBENACKER now
has his brown hood down and is smoking what appears to be a marijuana cigarette (or "joint").
Early on, RUBENACKER looks into the camera and says, "Smoke out the Capitol, baby."
RUBENACKER then shows other individuals sitting near him and smoking in the Rotunda with
a distinctive statue standing nearby . One of the other individuals then says "How many joints we
have?" and can be seen counting the people around him smoking, including RUBENACKER who
is holding his marijuana cigarette up in the air. RUBENACKER then immediately pans the camera

exhales smoke into the Capitol Rotunda. A screenshot of this final video in the Snapchat story is
back to himself and says "Hell yeah," as he puts the cigarette back into his mouth, inhales, and

below in Figure Three, again with the username highlighted in the upper left corner with a red
oval.
Figure Two   Figure Three
        Based on the foregoing, your affiant submits that there is probable cause to believe that
GREG RUBENACKER violated 18 U.S.C. § 1752(a)(l) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or dismpt the orderly conduct of Government
business or official functions, engage in disorderly or dismptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
dismpts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a "restricted building" includes a posted,
cordoned off, or othe1wise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that GREG RUBENACKER
violated 40 U.S.C . § 5104(e)(2)(D)&(G), which makes it a crime to willfully and knowingly (D)
utter loud, threatening, or abusive language, or engage in disorderly or dismptive conduct, at any
place in the Grounds or in any of the Capitol Buildings with the intent to impede, dismpt, or disturb
the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct
in that building of a hearing before, or any deliberations of, a committee of Congress or either
House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                      JOHN M. MOCELLO
                                                      TASK FORCE OFFICER, FBI

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4. 1
by telephone, this 27th day of Januaiy 2021.                             2021.01.27

                                                             ~             18:00:20
                                                                           -05'00'
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE
